EXHIBIT 10.20 - Insurance Binder

[LOGO: STATE NATIONAL COMPANIES]


MEADOWBROOK INSURANCE GROUP
1520 US ROUTE 130, SUITE 206
NORTH BRUNSWICK, NJ 08902 (732) 940-8407

Date3/17/2014 Named Insured
Address Baltia Air Lines, Inc. and Logistics Air, Inc.
Building 151, Room 361, JFK International Airport, Jamaica, NY 11430 Effective
Date
Expiration Date 4/1/2014
4/1/2015
12:01am standard time at the address stated above.
12:01am standard time at the address stated above. Producer
Address 10798 - Aviation Risk Management Associates Attention
Underwriter Daniel Walker
Mmarie Fini


AIRCRAFT HULL AND LIABILITY BINDER - RENEWAL


AIRCRAFT INFORMATION

Seats

Deductible

Registration

Year

Type

Make

Model

Crew

Passenger

IM

NIM

N706BL TBA PW Boeing B747-200 2 0 NA $100,000


PHYSICAL DAMAGE

Registration

Hull Value

Hull Rate

Hull Premium

Hull War Rate

Hull War Premium

N706BL $ 5,000,000 2.296% $ 114,800 Included Included


LIABILITY

Registration

BI / PD Limit

Passenger Limit

Premium

Liability War Limit

Liability War Premium

N706BL $ 10,000,000 Excluded $20,000 $10,000,000 Included


ADDITIONAL COVERAGES

Coverage Limit"Per"

Medical Payments

$ 5,000

Person

Premises Liability

$ 10,000,000

Occurrence

Mobile Equipment Liability

$ 10,000,000

Occurrence

Products Liability

$ 10,000,000

Occurrence

Contractual Liability

$ 10,000,000

Occurrence


CONDITIONS

Purpose of Use Ground, Not in Flight Cancellation 30 days / 10 for non-payment
of premium Territory Worldwide
Additional Insured / Waiver of Subrogation

Kalitta Equipment, LLC, Kalitta Maintenance, Boeing CSGTA, c/o Baltia Air Lines,
Inc., Building 151, Room 361, JFK International Airport, Jamaica, NY 11430


Lessor/Waiver of Subrogation/Loss Payable


Logistics Air, Inc., 564 Wedge Lane, Fernley, NV 89408


Premium Finance


Premium Assignment Corporation, PO Box 8800, Tallahassee, FL 32314-8800


Pilots

Not Applicable>


ENDORSEMENTS

Form Number Description 4871 AI 0713,    Aircraft Insurance Policy Declarations
- State National
4872 AI 0713,    Aircraft Provisions SN
0915 IL 0713    SN Witness Clause
0985 IL 0108,    Terrorism Disclosure
IL P 001 0104    OFAC
49 07 AI 06 10,    War, Hi-Jacking and Other Perils Exclusion (without
terrorism)
54 33 AI 1211,    Sanctions and Embargo Clause
54 31 AI 1211,    Middle Eastern Sanctions Exclusion
54 32 AI 1211,    Recording & Distribution of Material or Information in
Violation of Law Exclusion
49 05 AI 04 10,    Extended Coverage Ends - Certified Acts of Terrorism Coverage
49 20 AI 04 10,    Fungus Exclusion Endorsement
49 23 AI 04 10,    Asbestos Exclusion
49 24 AI 04 10,    Nuclear Energy Liability Exclusion
49 25 AI 04 10,    Noise, Pollution and Other Perils Exclusion Clause
5580 AI 0312,    Contractual Liability Endorsment
49 00 AI 03 10,    Policy Territory Endorsement
5599 AI 0312,    Premises Liability Endorsment
49 09 AI 03 10,    Extended Coverage Endorsement (Aircraft Physical Damage)
48 82 AI 03 10,    Extended Coverage Endorsement (Aviation Liabilities)
49 45 AI 06 10,    New York Changes - Cancellation
48 73 AI 03 10,    Additional Insured Endorsement
5611 AI 0312,    Waiver of Subrogation
48 88 AI 03 10,    Lessor Endorsement
48 91 AI 03 10,    Loss Payable Endorsement
5602 AI 0312,    Products Liability Endorsment
5593 AI 0312,    Mobile Equipment Liability Endorsment
48 65 GL 03 10,    Financed Premium Endorsement


Issue State National Insurance Company Policy Number NDD0763844-02 Premium
$134,800 Payment Terms Annual>
A completed, signed application must be received by the Company within 30 days
of the effective date of coverage.

Coverage is bound as outlined above. This document is not a policy, it is a
summary of coverage. For actual terms and conditions, refer to your policy.



___[SIGNATURE]___
(authorized representative) ___3/17/2014___
Date

Please immediately report all claims directly to:
Meadowbrook Service Center

Phone: 1-800-825-9489
Fax: 1-800-832-8793
e-mail: calls.center@meadowbrook.com
11880 College Boulevard
Suite 500
Overland Park, KS 66210-2035
